525 So. 2d 498 (1988)
Yvonne I. HOLLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1185.
District Court of Appeal of Florida, Fifth District.
May 26, 1988.
*499 James B. Gibson, Public Defender, and Barbara L. Condon, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Paula C. Coffman, Asst. Atty. Gen., Daytona Beach, for appellee.
SHARP, Chief Judge.
Hollis appeals her ten-year sentence entered in accordance with her negotiated plea. We quash the imposition of costs, requiring notice and opportunity to be heard pursuant to Harriel v. State, 520 So. 2d 271 (Fla. 1988) and Mays v. State, 519 So. 2d 618 (Fla. 1988). Accordingly, we are no longer of the opinion that "this type of error will not be considered until it has been first submitted to the trial court for correction." Reynolds v. State, 516 So. 2d 1094, 1095 (Fla. 5th DCA 1987).
In addition, we strike the trial court's imposition of community service in lieu of $200.00 in costs, pursuant to section 27.3455(1), Florida Statutes (1987). Before Hollis was sentenced, that portion of the statute was repealed by the legislature. See Sims v. State, 520 So. 2d 675 (Fla. 5th DCA 1988); Hill v. State, 517 So. 2d 784 (Fla. 5th DCA 1988); Hansley v. State, 514 So. 2d 1135 (Fla. 5th DCA 1987).
AFFIRM SENTENCE AS MODIFIED.
DAUKSCH and COBB, JJ., concur.